           Case 1:19-cv-01476-DAD-GSA Document 22 Filed 09/13/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE ROBERTO ZAIZA,                                1:19-cv-01476-DAD-GSA-PC
12                                                      ORDER GRANTING REQUEST FOR
                  Plaintiffs,                           EXTENSION OF TIME NUNC PRO
13                                                      TUNC
           vs.
14                                                      (ECF No. 20.)
     CLARK, et al.,
15                                                      ORDER DEEMING DEFENDANTS’
                  Defendants.                           RESPONSE TO THE FIRST AMENDED
16                                                      COMPLAINT TIMELY FILED
17                                                      (ECF No. 21.)
18

19          Jose Roberto Zaiza (“Plaintiff”) is a state prisoner proceeding pro se and in forma
20   pauperis with this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the
21   Complaint commencing this action on October 17, 2019. (ECF No. 1.) This case now proceeds
22   with the First Amended Complaint filed on February 18, 2021, against defendants Ken Clark
23   (Warden), Captain J. Gallagher, and D. Baughman (CDCR Acting Associate Director)
24   (collectively, “Defendants”) for subjecting Plaintiff to adverse conditions of confinement in
25   violation of the Eighth Amendment. (ECF No. 13.)
26          On July 12, 2021, Defendants filed a request for extension of time to respond to the First
27   Amended Complaint. (ECF No. 20.) On September 10, 2021, Defendants filed a motion to
28   dismiss the First Amended Complaint. (ECF No. 21.)

                                                    1
          Case 1:19-cv-01476-DAD-GSA Document 22 Filed 09/13/21 Page 2 of 2



 1         Given that Defendants filed their response to the First Amended Complaint on September
 2   10, 2021, and good cause appearing, IT IS HEREBY ORDERED that Defendants’ request for
 3   extension of time is GRANTED nunc pro tunc.
 4
     IT IS SO ORDERED.
 5

 6      Dated:   September 13, 2021                            /s/ Gary S. Austin
                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
